Citation Nr: 1614616	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1963 to May 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the St. Paul, Minnesota, Regional Office (RO) which denied service connection for bilateral sensorineural hearing loss. In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript could not be prepared. The Veteran was provided 30 days to elect another hearing but did not respond. In December 2014, the Board denied service connection. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In November 2015, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the December 2014 Board decision; and remanded the Veteran's appeal to the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's bilateral hearing loss originated during active service.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in a May 2011 letter prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records and VA outpatient treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The electronic file contains the Veteran's service treatment records, private treatment records, and VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).

II.  Service Connection

Pursuant to a joint motion, the Court remanded this matter in November 2015. In their motion, the parties noted that the Board had erroneously applied the presumption of administrative regularity in relying on service treatment records. The parties noted that the Board had not noted that a certain service treatment record located in the record did not apply to the appellant-Veteran in this matter. The Board has reexamined the record without the erroneously placed evidence, and finds that the preponderance of the evidence is against the claim. 

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  

The Veteran's April 1963 physical examination for service entrance states that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

His May 1967 physical examination for service separation states that he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (10)
5 (10)
LEFT
5 (20)
-5 (5)
5 (15)
5 (15)
5 (10)

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  

The May 1967 separation examiner assigned a "1" rating of the Veteran's hearing under the PULHES profile system, indicating that the Veteran's hearing was then in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).
 A July 2003 private treatment record reflects that the Veteran's hearing was good. And, an October 2010 private treatment record states that the Veteran had no problems with his hearing.

In August 2011, the Veteran was afforded a VA examination. He complained of difficulty understanding speech in the presence of background noise. The examiner noted that he had in-service noise exposure from jet engines, post-service occupational noise from dental drills during his 28 years working as a dentist, and recreational noise exposure from hunting and firing ranges where he used hearing protection. 

At the examination, the Veteran exhibited pure tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
75
LEFT
20
25
40
70
65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear. He was diagnosed with bilateral sensorineural hearing loss.

The examiner opined that the Veteran's bilateral hearing loss was not related to his in-service noise exposure as his audiometric test at his physical examination for service separation showed normal hearing and no significant threshold shift (as defined by the National Institute for Occupational Safety and Health) was documented while in service. The examiner also noted that the Veteran's hearing loss did not manifest for many decades after service and cited an Institute of Medicine report on noise and military service that a delay of many years between noise exposure and noise-induced hearing loss is "extremely unlikely." 

Additionally, there is no evidence that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of service separation. Indeed, as late as October 2010, private treatment records document that he had no difficulty hearing.

The Veteran has repeatedly contended that he was told at his physical examination for service separation that he would have hearing problems later in life due to in-service acoustic trauma, and that he was shown an audiometric graph documenting a significant shift from service entrance to separation. The Veteran contends that the audiometric graph in his service treatment records is not the one that was there at service separation. The Veteran is not competent to report that the graph he was reportedly shown in service demonstrated a shift in his hearing, as interpretation of audiometric tests is not something readily observable by a lay person and, instead, requires specific medical training. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Moreover, the August 2011 examiner concluded that such a shift did not exist when directly comparing his audiometric tests from service entrance and separation.

An audiometric graph from another individual (and an additional copy of such document) was mistakenly filed with the Veteran's service treatment records. Proper procedures have been employed to have these misfiled documents removed from the Veteran's file.

The presence of a misfiled document does not, however, change the results of the Veteran's audiometric test at his physical examination for service separation. Nor does it change the Veteran's June 2003 and October 2010 private treatment records stating that he had no hearing difficulties. 

In particular, the August 2011 VA examiner's review of the relevant service treatment records specifically analyzed the Veteran's hearing level at acceptance into service with that noted at his discharge, and made no mention of the erroneously placed audiogram. There is no evidence, nor does the Veteran contend, that the audiometric readings stated on his physical examination for service separation are inaccurate, incorrect, or have been altered. The Veteran also does not contend that he was given more than one hearing test at service separation. The Veteran's report of a graph showing hearing loss at service separation and his report of an unnamed examiner informing him he would have hearing loss is not credible. See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

A preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss originated during active service. The claim is, therefore, denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


